980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.O. J. GLASS, also known as Barney Glass, also known as OrisJ. Glass;  Leourieta B. Glass, also known as RitaGlass, Appellants,v.Peder K. ECKER, Appellee.
No. 92-3329.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 9, 1992.Filed:  December 14, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
The Glasses filed this action in state court against United States Bankruptcy Judge Peder Ecker, claiming "malice, interference, defamation of character, libel and slander, aiding and abetting, and negligence."  The Glasses claimed that Judge Ecker engaged in an improper ex parte telephone conversation, in which he charged the Glasses with engaging in fraud on the courts.  Judge Ecker removed the case to federal court over the Glasses' objections, and moved to dismiss the action on the ground of judicial immunity.


2
After reviewing the transcript of the telephone conversation, the district court1 concluded that Judge Ecker made no substantive or procedural decisions affecting the bankruptcy action then pending before him.  The court concluded Judge Ecker acted in his judicial capacity in advising the state court judge of the pendency of the bankruptcy action and in suggesting that the parties might be using the courts to accomplish a fraud.  Thus, the district court, holding that Judge Ecker was entitled to absolute immunity, dismissed the action.  This timely appeal followed.


3
We have carefully reviewed the transcript of the telephone conference and conclude Judge Ecker acted in his judicial capacity.  Thus, he is entitled to absolute judicial immunity.   See Mireles v. Waco, 112 S. Ct. 286, 288 (1991) (per curiam).


4
The judgment is affirmed.



1
 The Honorable John B. Jones, Chief Judge, United States District Court for the District of South Dakota